Citation Nr: 0420622	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  95-21 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from March 25, 1965 to 
September 2, 1965.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 decision by the RO in Montgomery, 
Alabama which denied service connection for schizophrenia.  A 
personal hearing was held before an RO hearing officer in 
April 1996.  In December 1997, the Board remanded the case to 
the RO for further procedural development.  In August 1999, 
the Board determined that new and material evidence had been 
submitted to reopen a claim for service connection for a 
psychiatric disorder, to include schizophrenia, and denied 
the claim as not well grounded.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 1999 
motion to the Court, the VA Secretary requested that the 
Board decision be vacated and the issue of service connection 
for a chronic psychiatric disorder, to include schizophrenia, 
be remanded.  In a January 2000 Court order, the Secretary's 
motion was held in abeyance pending filing of the record.  In 
an October 2000 motion to the Court, the VA Secretary again 
requested that the Board decision be vacated and the issue of 
service connection for a chronic psychiatric disorder, to 
include schizophrenia, be remanded.  In a March 2001 Court 
order, the Secretary's motion for remand was granted, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), the Board's August 1999 decision was vacated, and the 
issue was remanded.  The case was subsequently returned to 
the Board.

In an August 2002 decision, the Board determined that new and 
material evidence had been submitted to reopen a claim for 
service connection for a psychiatric disorder, to include 
schizophrenia.  Under regulatory authority then in effect, 
the Board conducted additional evidentiary development.  In 
May 2003, the Board remanded the case to the RO for 
additional procedural development.  The case was subsequently 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although additional delay is regrettable, the Board finds 
that additional development is necessary prior to Board 
review.

Although the RO has made multiple attempts to schedule the 
veteran for a VA psychiatric examination, the veteran has 
repeatedly failed to report for such scheduled examinations.  
By a statement dated in October 2003, the veteran said that 
he accidentally missed the van which would have taken him to 
his most recently scheduled VA examination.  He promised that 
he would report for another VA examination.

In order to provide the veteran with every opportunity to 
support his claim for service connection for a psychiatric 
disorder, the Board finds that he should be given another 
chance to report for a VA psychiatric examination to 
determine the etiology of any current psychiatric disorder.  
The RO should attempt to schedule such examination at the 
Biloxi, Mississippi VA Medical Center (VAMC).

The Board stresses that although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not a one-
way street.  38 C.F.R. § 3.159 (2003); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Federal regulations provide, in 
pertinent part, as follows:

§ 3.655 Failure to report for Department of Veterans Affairs 
examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.   For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim 
for increase.   When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655(a), (b) (2003).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The veteran should be afforded a VA 
examination at the VAMC in Biloxi, 
Mississippi by a psychiatrist to 
determine the nature, severity and 
etiology of any current psychiatric 
disorder.  The examiner should review the 
claims folder prior to completing the 
examination report, and should note in 
the examination report that such review 
has taken place.  All tests deemed 
necessary should be performed.

The examiner should express an opinion as 
to whether it is as likely as not that 
any acquired psychiatric disorder 
diagnosed is related to service.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause could have 
adverse effects on his claim.  38 C.F.R. 
§ 3.655.

3.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for a psychiatric 
disorder.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




